 



Exhibit 10.25
Description of Measures for Piedmont Natural Gas Company, Inc. Long-Term
Incentive Plan Awards No. 8, 9 and 11
The material terms of these awards are described below. For each award, fifty
percent of the units awarded is based on achievement of a target annual
compounded increase in basic earnings per share (EPS). For this 50% portion, an
EPS performance of 80% of target results in an 80% payout, an EPS performance of
100% of target results in a 100% payout and an EPS performance of 120% of target
results in a maximum 120% payout, and EPS performance levels between these
levels will be subject to mathematical interpolation. EPS performance below 80%
of target results in no payout of this portion.
The other 50% of the units awarded is based on the registrant’s percentile
ranking for total annual shareholder return performance (increase in the
registrant’s common stock price plus dividends paid over the specified period of
time) in comparison to the group of companies that formerly comprised the A. G.
Edwards Large Natural Gas Distribution Index (“Peer Group”). For this 50%
portion, a ranking below the 25th percentile results in no payout, a ranking
between the 25th and 39th percentile results in an 80% payout, a ranking between
the 40th and 49th percentile results in a 90% payout, a ranking between the 50th
and 74th percentile results in a 100% payout, a ranking between the 75th and
89th percentile results in a 110% payout, and a ranking at or above the 90th
percentile results in a maximum 120% payout.

                      Target annual compounded Long-Term Incentive      
increase in basic earnings per Plan Award Number   Performance Period   share
No. 8
  Three-year period ended October 31, 2007     5 %
 
           
No. 9
  Three-year period ending October 31, 2008     5 %
 
           
No. 11
  Three-year period ending October 31, 2010     4 %

